Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 1 of 8 PageID #: 96




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

AHMAD M. AJAJ,                                           )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 2:20-cv-00244-JPH-MJD
                                                         )
J. E. KRUGER, et al.                                     )
                                                         )
                                Defendants.              )

                           ORDER SCREENING THE COMPLAINT

        Plaintiff Ahmad Ajaj, a federal inmate at Allenwood-USP, brings this action alleging

violations of his right to religious freedom, deliberate indifference to his serious medical needs,

unlawful retaliation, and defamation. Because the plaintiff is a "prisoner" as defined by 28 U.S.C.

§ 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen the amended

complaint before service on the defendants.

                                                I.
                                       SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                    1
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 2 of 8 PageID #: 97




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                             II.
                                       THE COMPLAINT

       On May 8, 2020, the plaintiff filed a complaint naming the following defendants:

J.E. Kruger, Michael Underwood, Jason Cox, Timothy Hunt, Robert Roloff, Christopher McCoy,

T. Watson, Melissa Kimberly, K. Lubbehusen, Michael Gilliam, Jason Dodge, David Floyd,

Mitchel Holliday, Scott Abrahims, Jonathan Sutter, and the Federal Bureau of Prisons ("BOP").

Aside from the BOP, the complaint names all the defendants in their individual capacities. The

plaintiff is seeking compensatory and punitive damages and injunctive and declaratory relief. The

complaint alleges religious discrimination, deliberate indifference to serious medical needs,

retaliation and defamation, as summarized below.

   A. Allegations of Religious Discrimination

       The complaint alleges a pattern of religious discrimination during the plaintiff's

incarceration at USP-Terre Haute from January 2018 until February 2019. Some of the

discrimination is alleged to have been contrary to the policies of the BOP. The specific allegations

of religious discrimination include that:

       Kruger, Underwood, Cox, Hunt, Gilliam, Roloff, McCoy, Abrahims, and Watson refused

to provide meal services before sunrise or after sunset during the month of Ramadan. These

defendants also prohibited the plaintiff from taking food back to his cell to consume during non-

fasting hours.

       Kruger, Underwood, Cox, Roloff, Kimberly, and Floyd refused to allow the plaintiff to

purchase or receive traditional Halal food items to celebrate Eid Al-Fitr and Eid Al-Adha.

                                                 2
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 3 of 8 PageID #: 98




        Beginning in October 2018, Kruger, Underwood, Cox, Hunt, Roloff, Gilliam, Holliday,

and Abrahims refused to provide the plaintiff with Halal meals.

        All defendants refused to allow the plaintiff to purchase Halal food items from the

commissary.

        Lubbehusen refused to allow the plaintiff to take his prescribed medication during non-

fasting hours during Ramadan.

        Kruger, Underwood, Cox, Roloff, and Sutter prohibited the plaintiff and other Muslim

prisoners from participating in nightly group Tarawih prayers during Ramadan. On May 17, 2018,

Kruger allegedly threatened to use force, including OC spray and stun guns, to enforce this

prohibition.

        Kruger, Underwood, Cox, Sutter, Watson, and Roloff frequently interfered with the

plaintiff's and other Muslim prisoners' ability to perform Jumu'ah, a Friday afternoon prayer.

        Kruger, Underwood, Cox, Watson, and Roloff cancelled an Islamic study group without a

legitimate justification while at the same time permitting religious study groups for other faiths.

        USP-Terre Haute did not provide Muslim prisoners with access to a Muslim chaplain or

religious leader for many years. In October 2018, all defendants allegedly employed a chaplain

from a Muslim sect that the plaintiff considers heretical. The lack of access to a Muslim religious

leader has negatively impacted the plaintiff's ability to practice his faith.

        Kruger, Underwood, Cox, and Roloff deprived the plaintiff of all religious items when he

was housed in the special housing unit for non-disciplinary reasons.

        Kruger, Underwood, Cox, Hunt, Roloff, and Watson interfered with the plaintiff's ability

to perform daily obligatory group prayers.




                                                   3
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 4 of 8 PageID #: 99




       Kruger, Underwood, and Cox directed employees to search the plaintiff and other Muslim

inmates during Ramadan in order to harass and humiliate these prisoners and to discourage the

practice of Islam.

       Lubbehusen, a female BOP employee, repeatedly subjected the plaintiff to humiliating pat

down and strip searches, during which she would frequently touch his genitals. The plaintiff's

religious beliefs prevent him from being touched in this manner by a woman who is not a family

member. Male employees were frequently available to perform pat searches of the plaintiff, but

Lubbehusen performed the searches in order to humiliate the plaintiff.

       Plaintiff's religious beliefs also prevent him from exposing the area of his body between

his navel and knees. Although USP-Terre Haute has body scanners, which are often used for

searches of transgender inmates, these body scanners were not used as an alternative to strip

searches to accommodate the plaintiff's religious beliefs.

       The BOP, Kruger, Watson, Cox, and Underwood blocked emails from Islamic

organizations that provided the plaintiff and other Muslim inmates with religious education

materials.

       Plaintiff was transferred from USP-Terre Haute to USP-Allenwood after a report was filed

accusing the plaintiff of stalking Lubbehusen. This transfer caused the plaintiff to be terminated

from the Life Connections Program, a religious housing program that allows participants access

to a room for group prayer.

   B. Allegations of Deliberate Indifference to Serious Medical Needs

       The complaint alleges that the plaintiff was prescribed a medically restricted diet while at

USP-Terre Haute because he suffers from multiple gastrointestinal disorders; Kruger, Underwood,

Cox, Hunt, Gilliam, Watson, Abrahims, and Holliday prohibited the plaintiff from receiving his



                                                 4
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 5 of 8 PageID #: 100




 medically restricted diet; and that Lubbehusen frequently crushed and diluted the plaintiff's

 medications, which caused him to become ill.

    C. Allegations of Retaliation

        The complaint alleges that Kruger, Holliday, Abrahims, Hunt, Cox, Watson, Lubbehusen,

 Dodge, and McCoy either restricted his access to a religious or medical diet or filed false stalking

 reports against him in retaliation for filing grievances and complaints against prison staff. They

 also allegedly performed pat downs and strip searches on the plaintiff in retaliation for his religious

 practice.

    D. Allegations of Defamation

        The complaint alleges that Lubbehusen knowingly made false statements claiming that the

 plaintiff was stalking her. Dodge then knowingly used these false statements to ensure that the

 plaintiff would be transferred to another facility.

                                                III.
                                            DISCUSSION

        The Religious Freedom and Restoration Act ("RFRA") applies to federal prison personnel

 and governs a federal inmate's claim that government actors interfered with the free exercise of his

 religion. O'Bryan v. Bureau of Prisons, 349 F.3d 399, 400 (7th Cir. 2003). An inmate may bring a

 Bivens action against federal employees in their individual capacities for deliberate indifference to

 the inmate's serious medical needs in violation of the Eighth Amendment. Carlson v. Green, 446

 U.S. 14, 24 (1980). Although the Supreme Court has not recognized the right to bring a Bivens

 action for First Amendment retaliation claims, and doing so would be a disfavored judicial activity

 under Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017), the Seventh Circuit has reversed the

 dismissal of First Amendment Bivens claims where there was inadequate adversarial briefing by

 counsel. E.g. Smadi v. True, 783 F. App'x 633, 634 (7th Cir. 2019); Hass v. Noordeloos, 792 F.

                                                   5
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 6 of 8 PageID #: 101




 App'x 405, 406 (7th Cir. 2020). In Indiana, to establish a claim of defamation, a plaintiff must

 prove the existence of a communication with defamatory imputation, malice, publication, and

 damages. Dugan v. Mittal Steel USA Inc., 929 N.E.3d 184, 186 (Ind. 2010).

        Based on the screening standard set forth above, the plaintiff's RFRA claim shall proceed

 against all defendants. The plaintiff's Bivens claim alleging deliberate indifference to his serious

 medical needs shall proceed against Kruger, Underwood, Cox, Hunt, Gilliam, Watson, Abrahims,

 Holliday, and Lubbehusen. The plaintiff's Bivens claim alleging unlawful retaliation under the First

 Amendment shall proceed against Kruger, Underwood, Holliday, Abrahims, Hunt, Cox, Watson,

 Lubbehusen, Dodge, and McCoy. The plaintiff's defamation claim shall proceed against

 Lubbehusen and Dodge.

        This summary includes all viable claims identified by the Court. All other claims are

 dismissed. If the plaintiff believes that the complaint sets forth additional claims not identified by

 the Court, he shall have through August 21, 2020, to identify those claims.

                                        IV.
                           SUMMARY AND SERVICE OF PROCESS

        The plaintiff's RFRA claim shall proceed against all defendants. The plaintiff's Bivens

 claim alleging deliberate indifference to his serious medical needs shall proceed against Kruger,

 Underwood, Cox, Hunt, Gilliam, Watson, Abrahims, Holliday, and Lubbehusen. The plaintiff's

 Bivens claim alleging unlawful retaliation under the First Amendment shall proceed against

 Kruger, Underwood, Holliday, Abrahims, Hunt, Cox, Watson, Lubbehusen, Dodge, and McCoy.

 The plaintiff's defamation claim shall proceed against Lubbehusen and Dodge. All other claims

 are dismissed.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(2) to issue process to defendants J.E.

 Kruger, Michael Underwood, Jason Cox, Timothy Hunt, Robert Roloff, Christopher McCoy,

                                                   6
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 7 of 8 PageID #: 102




 T. Watson, Melissa Kimberly, K. Lubbehusen, Michael Gilliam, Jason Dodge, David Floyd,

 Mitchel Holliday, Scott Abrahims, Jonathan Sutter, and the BOP. Process shall consist of a

 summons. The Marshal for this district or the Marshal's deputy shall serve the summons, a copy

 of the complaint, dkt. [1], and this Order on each defendant and on the officials designated pursuant

 to Fed. R. Civ. P. 4(i)(2), at the expense of the United States.

         The clerk is directed to send the plaintiff the Court's form motion for assistance recruiting

 counsel.

         The plaintiff's motion for extension of time to pay the filing fee, dkt. [2], is denied as moot

 because the filing fee has already been paid. The plaintiff's motion for judicial notice, directing the

 Court to case law permitting the filing of lengthy complaints, dkt. [3], is granted. The plaintiff's motion

 to order the Marshal to direct service of process, dkt. [10], is denied as moot.

 SO ORDERED.

 Date: 8/7/2020




 Distribution:

 AHMAD M. AJAJ

                                                     7
Case 2:20-cv-00244-JPH-MJD Document 12 Filed 08/07/20 Page 8 of 8 PageID #: 103




 40637-053
 ALLENWOOD - USP
 ALLENWOOD U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 3000
 WHITE DEER, PA 17887

 UNITED STATES MARSHAL
 46 East Ohio Street
 179 U.S. Courthouse
 Indianapolis, IN 46204




                                       8
